DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 12/30/2020 has been entered. Claims 1-20, 22 and 23 are pending in the instant patent application. Claims 1-4, 7-11 and 15-18 are amended. Claim 21 is cancelled. Claims 22 and 23 are new. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §101 rejections. Examiner finds that the claims currently presented do not fall into any of the enumerated groupings of abstract ideas under the PEG 2019 101 analysis.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of newly amended language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneet al. (US 2001/0049581 A1) in view of Modica in view of Morad et al. (US 2013/0030683 A1) further in view of Barnea et al. (US 5,412,573).
	Regarding Claim 1, Kane teaches the limitations of Claim 1 which state

	generating, by the map service, structured curated data that includes one or more platforms for a stop included in the list of stops (Kane: Para 0025, 0031-0032 via logged transit points which can have attributes describing the type of location or stop and can be stored and accessed at any time);
	based on the generated trip patterns, generating, by the map service, a particular trip-pattern stop for each stop of the trip pattern (Kane: Para 0025-0027 via In a transit domain, each timepoint may be termed a transit point 104. Transit point 104 may include, among other data, any combination of an ID number, a latitude, a longitude, an altitude, a position source, a datum, an estimated horizontal error (EHE), an estimated positional error (EPE), a short name, a long name or description, an attribute set (possibly supplying the type of location, stop, point of interest, etc.) a departure radius, an arrival radius, a list of transit indices, and a layover time. Any combination of this information may be logged at each transit point, by issuing a command to laptop computer 24 to log the point, and stored in database 42; street segments 108 may be generated from transit points. Street segments 108 may include, among other data, an id number, a start transit point pointer, and an end transit point pointer. The start and end transit point pointers define the street segment in terms of the logged transit points; Once street segments have been generated, route segments 112 may be generated. Route segments may include, among other data, any combination of an ID number, a start timepoint pointer, an end timepoint pointer, a list of street segments, a direction, a distance (computed or user entered), a list of transit indices, an 
	However, Kane does not explicitly disclose the limitation of Claim 1 which states identifying, by the map service, from the one or more platforms, a platform, that corresponds to the particular trip-pattern stop.
	Modica though, with the teachings of Kane, teaches of 
	identifying, by the map service, from the one or more platforms, a platform, that corresponds to the particular trip-pattern stop (Modica: Para 0053-0054, 0078 via a semi-supervised learning algorithm may be used to classify and identify the behavior of buses at bus stops, stop signs, traffic lights, and/or non-bus stop points. The learning algorithm requires a training data set to create a training Model. To build the training data, data from a plurality of buses (e.g., 1,000 buses) is collected and/or received (e.g., step 404). The buses may report their GPS location at predetermined time intervals (e.g., every 25-30 seconds). Additionally, true locations of bus stops along one or more routes are collected and/or received, for example from Chicago's CTA website (e.g., step 408). Additionally or alternatively, true location points (i.e. latitude and longitude points) of stop sign and/traffic lights are collected and/or received. Additionally or alternatively, non-bus stop locations, non-stop sign locations and/or non-traffic light locations along the one or more routes may be collected and/or received. In another embodiment, given, each of these types of points, a predetermined distance (e.g., 20 m) bounding box may be formed around each point and mobility patterns and/or features of the mini-clusters within may be observed and/or extracted (e.g., step 410). Given these mini-clusters that are within the bounding box, a classification 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kane with the teachings of Modica in order to have identifying, by the map service, from the one or more platforms, a platform, that corresponds to the particular trip-pattern stop. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Kane does not explicitly disclose the limitation of Claim 1 which states associating, by the map service, the platform with the particular trip-pattern stop.
	Morad though, with the teachings of Kane/Modica, teaches of

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kane/Modica with the teachings of Morad in order to have associating, by the map service, the platform with the particular trip-pattern stop. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Kane does not explicitly disclose the limitations of Claim 1 which state a merged data storage that merges a first subset of the structured curated data and a second subset of the transit schedule data and in response to a navigation instructions request from a client device, causing, by the map service, the client device to present navigation instructions based on transit route data obtained from the merged data storage.
	Barnea though, with the teachings of Kane/Modica/Morad, teaches of
	a merged data storage that merges a first subset of the structured curated data and a second subset of the transit schedule data (Barnea: Col 5 lines 7-21 and Col 6 lines 28-35 via FIG. 2 illustrates a structure and data from a map database having various navigation information including both topology and traffic flow 
	and in response to a navigation instructions request from a client device, causing, by the map service, the client device to present navigation instructions based on transit route data obtained from the merged data storage (Barnea: Abstract, Col 6 line 56 – Col 7 line 12 via A multi-mode route guidance system and a corresponding method for same include a device to determine a present position, preferable a GPS receiver, and an input device (111) for inputting a traveler specified destination position. A map database (115) provides memory capable of storing a first, or topology, type of record (225) that has topology and connectivity information (227), and a second, or route guidance, type of record (217) that has topology, connectivity, and traffic flow restriction information (227, 229). A route guidance device (101) retrieves selected records (217, 219, 221, 223, 225) from the map database (115). The selected records (217, 219, 221, 223, 225) retrieved are determined by the specified destination position and the present position of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kane/Modica/Morad with the teachings of Barnea in order to have a merged data storage that merges a first subset of the structured curated data and a second subset of the transit schedule data and in response to a navigation instructions request from a client device, causing, by the map service, the client device to present navigation instructions based on transit route data obtained from the merged data storage. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention, simple substitution of one known element for another would obtain predictable results and would be obvious to try (choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).

	Referring to Claim 2, Kane/Modica/Morad/Barnea teaches the method of claim 1, further comprising:
	receiving the transit schedule data from a transit authority, the transit data including data for one or more transit lines including the transit line (Kane: Para 0018 via offline transit planning system);

	generating one or more transit lines from the one or more platforms (Kane: Para 0025-0030 via transit points, street segments, and route segments to generate routes);
	mapping the trip pattern to the transit line, the one or more platforms being identified at their physical locations by a curating team (Kane: Para 0027-0028 generated by street segments and route segments), the one of more platforms being identified at their physical locations by a curating team (Kane: Para 0025 via attribute data for transit points)

	Referring to Claim 3, Kane/Modica/Morad/Barnea teaches the method of claim 2, further comprising:
	performing cleansing and normalization operations on data regarding routes the transit schedule data (Kane: Para 0039 wherein planning system can manipulate the data);
	mapping the routes to transit lines (Kane: Para 0028-0030 wherein generated routes are the transit lines).

	Referring to Claim 4, Kane/Modica/Morad/Barnea teaches the method of claim 2, further comprising using the trip patterns to align stops defined in the transit schedule data to platforms defined in the structured curated data (Kane: 

	Referring to Claim 5, Kane/Modica/Morad/Barnea teaches the method of claim 4, wherein each trip pattern is an ordered sequence of stops that is taken during one or more trips by one or more transit passengers, wherein using the trip patterns comprises:
	defining particular trip stops for the transit stops associated with a trip pattern and associating each trip stop with a platform (Kane: Para 0018-0020 via off-line transit planning system 20 is designed to geoencode spatial data. Off-line transit planning system 20 includes a vehicle 22 having an on-board computer, such as a laptop computer 24 and an on-board position signal receiver such as GPS receiver 26 connected thereto. GPS receiver 26 is configured to receive a position signal 28 from a position signal source 30, such as a GPS satellite. Off-line transit planning system 20 is used to log, or geoencode, spatial data in the real world. In an exemplary embodiment of the invention, the system has a graphical interface loaded on laptop computer 24 having a geoencoded map of the area of interest. Off-line transit planning system 20 provides a method of logging particular points and automatic logging of paths. Off-line transit planning system 20 further displays points and paths on the map in real-time. As vehicle 22 is driven around the area of interest, points of interest are logged. These points of interest include timepoints, 
	Regarding Claim 8, it is analogous to Claim 1 and is rejected for the same reasons. In addition, Modica teaches of a non-transitory computer-readable medium including one or more sets of instructions (Modica: Para 0009).
	Regarding Claim 9, it is analogous to Claim 2 and rejected for the same reasons.
	Regarding Claim 10, it is analogous to Claim 3 and rejected for the same reasons. 

	Regarding Claim 12, it is analogous to Claim 5 and rejected for the same reasons.
	Regarding Claim 15, it is analogous to Claims 1 and 8 and rejected for the same reasons (Kane: Para 0012 via system description).
	Regarding Claim 16, it is analogous to Claim 2 and is rejected for the same reasons.
	Regarding Claim 17, it is analogous to Claim 3 and is rejected for the same reasons.
	Regarding Claim 18, it is analogous to Claim 11 and is rejected for the same reasons.
	Regarding Claim 19, it is analogous to Claim 12 and is rejected for the same reasons.
Claims  6-7,13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneet al. (US 2001/0049581 A1) in view of Modica in view of Morad et al. (US 2013/0030683 A1) in view of Barnea et al. (US 5,412,573) further in view of Kim et al. (US 2010/0253549 A1).

	Referring to Claim 6, while Kane/Modica/Morad/Barnea teaches the method of claim 1 it does not explicitly disclose the limitations of Claim 6 which state using the merged data storage to process a search query regarding at least one transit route or one transit location and for at least one transit data tuple that is retrieved 
	Kim though, with the teachings of Kane/Modica/Morad/Barnea, teaches of 
	using the merged data storage to process a search query regarding at least one transit route or one transit location; for at least one transit data tuple that is retrieved in response to the search query, retrieving at least one curated data tuple that is associated with the retrieved transit data tuple (Kim: Para 0097-0105 using transit data to process a search query input by a user pertaining to bus routes. The query producing results that comprises of transit data and bus stop data).
	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Kane/Modica/Morad/Barnea with the teachings of Kim in order to have using the merged data storage to process a search query regarding at least one transit route or one transit location; for at least one transit data tuple that is retrieved in response to the search query, retrieving at least one curated data tuple that is associated with the retrieved transit data tuple. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Referring to Claim 7, while Kane/Modica/Morad/Barnea teaches the method of claim 1 it does not explicitly disclose the limitations of Claim 7 which state further comprising associating a plurality of stored transit data tuples with a plurality of stored curated data tuples.
	Kim though, with the teachings of Kane/Modica/Morad/Barnea, teaches of

	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Kane/Modica/Morad/Barnea with the teachings of Kim in order to have further comprising associating a plurality of stored transit data tuples with a plurality of stored curated data tuples. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Regarding Claim 13, it is analogous to Claim 6 and rejected for the same reasons.
	Regarding Claim 14, it is analogous to Claim 7 and rejected for the same reasons.
	Regarding Claim 20, it is analogous to Claim 6 and rejected for the same reasons.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneet al. (US 2001/0049581 A1) in view of Modica in view of Morad et al. (US 2013/0030683 A1) in view of Barnea et al. (US 5,412,573) further in view of Bach (US 2012/0053830 A1).
Referring to Claim 23, while Kane/Modica/Morad/Barnea teaches the method of claim 1 and the limitation of Claim 23 which states
	receiving the navigation instructions request from the client device, wherein the navigation instructions request includes a source location and a destination location (Barnea: Col 6 lines 56-63 via the routine starts at step 301. At step 303 the navigation computer 101 reads a destination position provided by a traveler via the keypad 111 on the display/input device 109, and a present position at the position of the vehicle. This present position is provided by the vehicle position sensors 103. Alternatively, in a hand held unit a portable GPS receiver could provide the present position of the traveler).
	However, it does not explicitly disclose the limitation of Claim 23 which states in response to the navigation instructions request, causing the client device to present navigation instructions that include data for one or more of a hallway, a station access point, and a parking location for one or more platforms associated with one or more of the source location and the destination location.
	Bach though, with the teachings of Kane/Modica/Morad/Barnea, teaches of
	in response to the navigation instructions request, causing the client device to present navigation instructions that include data for one or more of a hallway, a station access point, and a parking location for one or more platforms associated with one or more of the source location and the destination location (Bach: Para 0054-0056 via sidewalk that are proximate to the transit stop. after identifying the travel route(s) comprising transit line(s), the transit access map function 132 identifies regions around transit stop(s) on the travel route(s) that can be accessed under the one or more trip conditions. In one embodiment, the transit access map .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 22 has been deemed as allowable subject matter. Examiner finds that while cited art Barnea teaches of the merging of data. It does not explicitly disclose generating the merged data storage by combining trip pattern data from the transit schedule data and the structured curated data, wherein the merged data storage has a third data size that is smaller than a combination of the first data size and the second data size.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bast et al. (US 2011/0112759 A1) TRANSIT ROUTING SYSTEM FOR PUBLIC TRANSPORTATION TRIP PLANNING

Graells et al. (US 2015/0168149 A1) Systems And Methods For Generating A Plurality Of Trip Patterns

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623